DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed July 2, 2021) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 12, 22, 27-29, and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malone et al. US 2016/0338389.
Regarding claim 1, Malone teaches a method of making a non-dairy milk comprising decompounding (grinding) a slurry comprising nuts to produce a decompounded slurry, wherein the decompounded slurry includes an insoluble solids content, and milling in shearmill the decompounded slurry to produce the non-dairy milk, wherein the decompounded slurry subjected to milling includes substantially all of the insoluble solids content of the decompounded [0035-0036, 0039-0041].
Regarding claim 6, claim 1 is applied as stated above. Malone teaches wherein the milling is performed directly after the decompounding [0040].
Regarding claim 7, claim 1 is applied as stated above. Malone teaches wherein the non-dairy milk comprises nuts [0020].
Regarding claim 8, claim 7 is applied as stated above. Malone teaches wherein the nuts comprise almonds [0020].
Regarding claim 12, claim 1 is applied as stated above. The insoluble solids content of Malone is derived from nuts and would naturally include insoluble fibers.  
Regarding claim 22, Malone teaches a non-dairy milk produces by a method comprising decompounding a slurry comprising nuts to produce a decompounded slurry, and milling in a shearmill an unfiltered and unseparated decompounded slurry to produce the non-dairy milk [0035-0036, 0039-0041].
Regarding claim 27, claim 22 is applied as stated above. Malone teaches wherein the milling is performed directly after the decompounding [0040].
Regarding claim 28, claim 22 is applied as stated above. Malone teaches wherein the non-dairy milk comprises nuts [0020].
Regarding claim 29, claim 28 is applied as stated above. Malone teaches wherein the nuts comprise almonds [0020].
Regarding claim 33, Malone teaches a method of making a non-dairy comprising decompounding (grinding) a slurry comprising nuts to produce a volume of decompounded slurry, wherein the decompounded slurry with an insoluble solids content, and shearmilling the decompounded slurry to reduce the size of the insoluble solids and processing the milled slurry to produce a non-dairy product, wherein the insoluble solids are not removed from the decompounded slurry before shearmilling [0030-0041]. Malone does not teach a filtering step and thus teaches using all of the decompounded/milled slurry foodstuff. Therefore, Malone is considered to meet the limitation of “wherein the milled slurry includes at least 90% by weight of total weight of the non-dairy foodstuff that is decompounded”.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2, 4, 9-11, 23, 26, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone et al. US 2016/0338389
Regarding claims 2, 4, 23, 26 claims 1 and 22 are applied as stated above. Malone teaches providing a milled slurry having particle size less than 0.003 inches (about 76.2 microns) [0034-0037]. While Malone does not expressly recite 90% (or 50%, claim 26) of the solid particles have a “size of less than about 70 microns” (or about 65 microns/7 microns, claims 23 & 26), discovering the optimum or workable percentage of particle size of the solid particles needed “to minimize the likelihood that the nut-based beverage has a gritty texture or that the particles settle to the bottom of the beverage over time” [0034] would have been obvious to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have easily arrived at the claimed limitation through routine extermination. 
Regarding claims 9-11 and 30-32, claims 1 and 22 are applied as stated above. Malone teaches decompounding the slurry but does not expressly disclose wherein the decompounding comprises a first and second decompounding step. Malone does however state obtaining a desired particle size of the slurry [0039] and that processing steps can be modified, added, and “performed in any suitable order” [0045]. It is also of note that Malone discloses a first and second decompounding (grinding) in a first and second grinding mill [0025] of the nut material and states the second grinding may comprise the addition of liquids (thereby making a “slurry”) and states that said slurry is further processed (homogenized) to obtain a desired particle size for the final beverage [0030-31]. As such, while it is noted that Malone does not specifically disclose an embodiment as presently claimed, it would have been well within the skill level of one of ordinary skill in the art to modify the embodiment relied upon herein by having multiple decompounding steps and grinding mills for the purpose “to minimize the likelihood that the nut-based beverage has a gritty texture” [0034]. 



Response to Arguments
Applicant’s arguments with respect to claim(s) rejected under Brown (US 9,011,949) and the Marchese Declaration, have been considered but are moot because the new ground of rejection does not rely on the teachings of Brown.
Malone teaches shear-milling non-dairy foodstuff (nuts) to produce a nut-based beverage comprising insoluble solids wherein “[t]he final particle size may be selected to minimize the likelihood that the nut-based beverage has a gritty texture or that the particles settle to the bottom of the beverage over time.” [0034]. The product of Malone, being identical to the claimed invention, is expected to comprises the results discussed in the Marchese Declaration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/DONALD R SPAMER/            Primary Examiner, Art Unit 1799